DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 11, 2018 is being considered by the examiner.
Election/Restrictions
Applicant’s election without traverse of claims 1-10 in the reply filed on 12/02/2020 is acknowledged.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 and 21-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hsu et al. (US 6,417,807 B1).
As to claim 1, Hsu teaches a method comprising:
determining, by a component of an antenna, an operating frequency of the antenna (“each antenna element may be individually reconfigurable to modify its resonant frequency, such as by varying the effective length of dipole elements,” col. 1, lines 27-30);
determining, by the component of the antenna, a filter node (700, Fig. 7) of a plurality of filter nodes to activate to tune the antenna to the operating frequency (“optical energy sources 135 in the optical source layer 130 are then individually controlled to selectably provide optical energy to each corresponding RF MEMS switch 300,” col. 9, lines 29-32);
transmitting power to the filter node (700, Figs. 7-8), wherein the power is transmitted via a first optical fiber (127, Fig. 7, “a second optical via hole 127 is provided to couple optical energy from a photo-voltaic cell optical source 137 to the photo-voltaic cell 750 located on the antenna substrate 110,” col. 10, lines 5-7), and
sending a signal by the component of the antenna to a light source (135, Fig. 6), wherein the signal causes activation of the light source, wherein the activation of the light source sends an optical signal to the filter node (“the optical energy sources 135 in the optical source layer 130 are then individually controlled to selectably provide optical energy to each corresponding RF MEMS switch 300,” col. 9, lines 29-34), 
wherein the filter node adjusts a characteristic of a radiating element coupled to the filter node using a portion of the power (“when the photo-voltaic cell 750 is illuminated, a bias voltage… cause the switch 700 to close,” col. 9, lines 58-62), and 
wherein adjustment of the characteristic facilitates tuning the antenna to the operating frequency (col. 1, lines 27-30).
As to claim 2, Hsu teaches after the tuning of the antenna, sending a second signal to an antenna feed (205, Fig. 2) of the antenna to enable the antenna to transmit the second signal (col. 1, lines 22-32).
As to claim 3, Hsu teaches the optical signal travels to the filter node via a second optical fiber (125, Fig. 8, “optical fibers,” col. 9, line 23).
As to claim 4, Hsu teaches the optical signal travels to the filter node via a light guide (“a tube or other light directing means,” col. 9, line 22).
As to claim 5, Hsu teaches the optical signal travels to the filter node via free space (“an opening in the optical transmission structure layer,” col. 9, line 21).
As to claim 6, Hsu teaches the optical signal (from light source 135, Fig. 8) causes the antenna to utilize the radiating element (240, Fig. 8) coupled to the filter node (“illuminating optical sources 125 provide control over the opening and closing of the RF MEMS switches,” col. 10, lines 17-18).
As to claim 7, Hsu teaches the optical signal (from light source 135, Fig. 8) causes the antenna to inhibit utilization of the radiating element coupled to the filter node (“Illumination of the switch substrate will still cause the resistance between the arm electro-static plate and the substrate electro-static plate to lessen, and will cause the switch to open,” col. 9, lines 62-65).
As to claim 8, Hsu teaches the characteristic of the radiating element comprises an inductance, a capacitance, a gain, a reactance, or a combination thereof (“varying the resonant frequency of individual elements may enable the antenna to operate at a variety of frequencies,” col. 1, lines 27-32, where one of ordinary skill in the art would recognize that changes the resonant length of the radiating element would also alter the reactance of the radiating element). 
As to claim 9, Hsu teaches a distance (D, Fig. 8) between the filter node (700, Fig. 8) and a second component (120, Fig. 8) of the antenna is sufficient to inhibit interference to a field of the antenna by the second component of the antenna, and wherein the second component of the antenna includes the light source  (135, Fig. 8), drive circuitry components associated with operation of the light source, the component of the antenna, or combinations thereof (“Beneath the antenna 
As to claim 21, Hsu teaches a method comprising:
determining, by the component of the antenna, a filter node (700, Fig. 7) of a plurality of filter nodes to activate to tune the antenna to an operating frequency (“each antenna element may be individually reconfigurable to modify its resonant frequency, such as by varying the effective length of dipole elements,” col. 1, lines 27-30);
transmitting power to the filter node (700, Figs. 7-8), wherein the power is transmitted via a first optical fiber (127, Fig. 7, “a second optical via hole 127 is provided to couple optical energy from a photo-voltaic cell optical source 137 to the photo-voltaic cell 750 located on the antenna substrate 110,” col. 10, lines 5-7), 
sending a signal by the component of the antenna to a light source (135, Fig. 6), wherein the signal causes activation of the light source, wherein the activation of the light source sends an optical signal to the filter node (“the optical energy sources 135 in the optical source layer 130 are then individually controlled to selectably provide optical energy to each corresponding RF MEMS switch 300,” col. 9, lines 29-34), 
wherein the filter node adjusts a characteristic of a radiating element coupled to the filter node using a portion of the power (“when the photo-voltaic cell 750 is illuminated, a bias voltage… cause the 
sending, after the tuning of the antenna, a second signal to an antenna feed (205, Fig. 2) of the antenna to enable the antenna to transmit the second signal (col. 1, lines 22-32).
As to claim 22, Hsu teaches the optical signal (light from 135, Fig. 8) travels to the filter node (700, Fig. 8) via a second optical fiber (125, Fig. 8, “optical fibers,” col. 9, line 23).
As to claim 23, Hsu teaches the optical signal (light from 135, Fig. 8) travels to the filter node (700, Fig. 8) via a light guide (“a tube or other light directing means,” col. 9, line 22).
As to claim 24, Hsu teaches the optical signal (light from 135, Fig. 8) travels to the filter node (700, Fig. 8) via free space (“an opening in the optical transmission structure layer,” col. 9, line 21).
As to claim 25, Hsu teaches the optical signal (from light source 135, Fig. 8) causes the antenna to utilize the radiating element (240, Fig. 8) coupled to the filter node (“illuminating optical sources 125 provide control over the opening and closing of the RF MEMS switches,” col. 10, lines 17-18).
As to claim 26, Hsu teaches the optical signal (from light source 135, Fig. 8) causes the antenna to inhibit utilization of the radiating element coupled to the filter node (“Illumination of the switch substrate will still cause the resistance between the arm electro-static plate and the substrate electro-static plate to lessen, and will cause the switch to open,” col. 9, lines 62-65).
As to claim 27, Hsu teaches the characteristic of the radiating element comprises an inductance, a capacitance, a gain, a reactance, or a combination thereof (“varying the resonant frequency of individual elements may enable the antenna to operate at a variety of frequencies,” col. 1, lines 27-32, where one of ordinary skill in the art would recognize that changes the resonant length of the radiating element would also alter the reactance of the radiating element). 
As to claim 28, Hsu teaches a method comprising:
g, by a component of an antenna, an operating frequency of the antenna (“each antenna element may be individually reconfigurable to modify its resonant frequency, such as by varying the effective length of dipole elements,” col. 1, lines 27-30);
transmitting power to a filter node (700, Figs. 7-8) of a plurality of filter nodes, wherein the power is transmitted via a first optical fiber (127, Fig. 7, “a second optical via hole 127 is provided to couple optical energy from a photo-voltaic cell optical source 137 to the photo-voltaic cell 750 located on the antenna substrate 110,” col. 10, lines 5-7);
sending a signal by the component of the antenna to a light source (135, Fig. 6), wherein the signal causes activation of the light source, wherein the activation of the light source sends an optical signal to the filter node (“the optical energy sources 135 in the optical source layer 130 are then individually controlled to selectably provide optical energy to each corresponding RF MEMS switch 300,” col. 9, lines 29-34), 
wherein the filter node adjusts a characteristic of a radiating element coupled to the filter node using a portion of the power (“when the photo-voltaic cell 750 is illuminated, a bias voltage… cause the switch 700 to close,” col. 9, lines 58-62), and wherein adjustment of the characteristic facilitates tuning the antenna to the operating frequency (col. 1, lines 27-30), and 
sending, after the tuning of the antenna, a second signal to an antenna feed (205, Fig. 2) of the antenna to enable the antenna to transmit the second signal (col. 1, lines 22-32).
As to claim 29, Hsu teaches the optical signal (from light source 135, Fig. 8) causes the antenna to inhibit utilization of the radiating element coupled to the filter node (“Illumination of the switch substrate will still cause the resistance between the arm electro-static plate and the substrate electro-static plate to lessen, and will cause the switch to open,” col. 9, lines 62-65).
As to claim 30, Hsu teaches the characteristic of the radiating element comprises an inductance, a capacitance, a gain, a reactance, or a combination thereof (“varying the resonant frequency of . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al. (US 6,417,807 B1) in view of Rumpf et al. (WO 2004/025877 A1 – cited by Applicant).
As to claim 10, Hsu does not teach the first optical fiber is coupled to a splitter of the first node.
Rumpf teaches the first optical fiber is coupled to a splitter of the filter node (“other approaches exist for extracting light from an optical fiber 11, such as evanescent coupling, power splitting, or even multiple fibers,” page 13, lines 20-21).
In particular, while Hsu teaches individually controllable photovoltaic cell optical sources (137, Fig. 8) to provide power for each filter node via individual optical fibers (127, Fig. 8), Rumpf teaches a shared optical cable (23, Fig. 4), wherein a splitter may be used to extract light from the optical fiber for each filter node.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER F HU whose telephone number is (571)272-5486.  The examiner can normally be reached on M-F: 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 571-272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAMEON E LEVI/Supervisory Patent Examiner, Art Unit 2845